t c memo united_states tax_court kenneth a mcrae petitioner v commissioner of internal revenue respondent docket no 10233-14l filed date kenneth a mcrae pro_se kris h an for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of a determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the internal_revenue_service irs or respondent to sustain the filing of a notice_of_federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain this collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and the affidavits and exhibits attached to the pleadings and respondent’s motion see rule b petitioner resided in california when he filed his petition the lien at issue relates to petitioner’s federal_income_tax liabilities for and petitioner filed a timely return for the irs conducted an examination of that return and the record reflects issuance of a notice_of_deficiency based on this examination petitioner does not dispute that he received this notice and did not contest the deficiency by filing a petition in this court the irs then assessed the tax and interest due from petitioner for totaling dollar_figure petitioner filed a late return for the irs received this return on date ruled it frivolous and assessed a dollar_figure penalty against petitioner under sec_6702 the irs thereafter prepared a substitute for return sfr meeting the requirements of sec_6020 the record reflects issuance of a notice of deficiency based on this return petitioner does not dispute that he received this notice and did not contest the deficiency by filing a petition in this court the irs then assessed the tax and interest due from petitioner for totaling dollar_figure petitioner later filed an amended_return for the irs likewise deter- mined that return to be frivolous and assessed a second dollar_figure penalty under sec_6702 the total assessment under sec_6702 for including interest is dollar_figure petitioner did not file a federal_income_tax return for the irs pre- pared an sfr meeting the requirements of sec_6020 the record reflects issuance of a notice_of_deficiency based on this return petitioner does not dispute that he received this notice and did not contest the deficiency by filing a petition in this court the irs subsequently assessed the tax and interest due as well as additions to tax for failure to pay timely under sec_6651 and failure to pay estimated_tax under sec_6654 for a total assessment of dollar_figure on date in an effort to collect these outstanding liabilities the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing petitioner timely requested a cdp hearing in fact he demanded four separate on date petitioner submitted a check to the irs in purported payment of his and liabilities this check was returned and on date the irs assessed a penalty for dishonored payment under sec_6657 cdp hearings--one for each year at issue and a fourth hearing for the frivolous_return penalties on date a settlement officer so from the irs appeals_office wrote petitioner scheduling a single cdp hearing by telephone for date petitioner was asked to notify the so within days if he wished to have a face-to-face conference the so informed petitioner that she could not consider collection alternatives unless petitioner submitted within days a completed form 433-a collection information statement for wage earners and self- employed individuals and proof of filing tax returns for and petitioner did not propose a collection alternative provide the requested financial information or submit a copy of a tax_return for or on date petitioner and the so participated in the scheduled telephone conference petitioner provided no meaningful information during this conference but insisted on a face-to-face hearing the so referred this request to the irs appeals_office in los angeles on date a settlement officer from the irs appeals_office in los angeles so2 sent petitioner a letter scheduling a telephone cdp hearing for date this letter acknowledged petitioner’s request for a face-to-face conference so2 explained however that petitioner would first have to submit the required financial information form 433-a and tax returns for and in order to qualify for a face-to-face conference on date petitioner wrote so2 reiterating his demand for a face-to-face hearing petitioner disputed the necessity of providing any specific documents in order to obtain such a hearing according to petitioner whether he was required to file form sec_1040 u s individual_income_tax_return for and was a matter to be determined at the cdp hearing petitioner apparently intended to argue that he was relieved of the duty to file federal_income_tax returns when the irs did not sufficiently respond to his freedom_of_information_act requests demanding documents detailing the legal basis for such filing requirement so2 contacted petitioner by telephone explaining once again that petitioner did not qualify for a face-to-face conference so2 nevertheless offered to meet with petitioner in the los angeles irs appeals_office on date at the time already scheduled for the telephone conference petitioner declined this offer of a face-to-face meeting on date so2 called petitioner for the scheduled cdp hearing petitioner did not answer the phone or call back later that day so2 mailed peti- tioner a last chance letter stating that if he did not hear from petitioner within days he would make his decision based on the existing administrative file on date petitioner wrote so2 reiterating his demand for a face-to-face hearing but provided none of the requested documents at this point so2 reviewed the administrative file and confirmed that the tax interest additions to tax and penalties for and had been properly assessed and that all requirements of applicable administrative procedure had been met so2 concluded that petitioner did not qualify for a collection alternative because he had not requested such an alternative and in any event had failed to submit the required financial information so2 accordingly closed the case and on date sent petitioner a notice_of_determination sustaining the tax_lien_filing petitioner timely sought review in this court the sole allegation of error set forth in his petition is that so2’s denial of a face-to-face hearing violates sec_6330 and the due process clause of the u s constitution respondent moved for summary_judgment petitioner replied to this motion with a one-page objection he did not address the relevant facts or law but simply insisted that the case be remanded to the irs appeals_office for a meaningful hearing petitioner signed that document as private citizen kenneth a mcrae republic state of california discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts showing that there is a genuine dispute for trial rule d in directing petitioner to respond to the summary_judgment motion the court instructed him to point out the specific facts in dispute his one-page response refers to no facts at all much less any facts in dispute we conclude that this case is appropriate for summary adjudication b standard of review where the amount of a taxpayer’s underlying tax_liability is properly at issue in a cdp case we review the commissioner’s determination de novo 114_tc_176 we review the settlement offi- cer’s determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 goza t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioner was entitled to contest the frivolous_return penalties at his cdp hearing because he did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court may consider such a challenge how- ever only if the taxpayer properly raised it before the settlement officer 129_tc_107 and again in his petition to this court see rule b any issue not raised in the assignments of error shall be deemed to be conceded an issue is not properly raised at the appeals_office if the taxpayer fails to request consideration of the issue or fails to present any evidence after being given a reasonable opportunity to do so sec_301 f q a-f3 proced admin regs see 140_tc_173 citing giamelli t c pincite in order to raise in this court his liability for the frivolous_return penalties petitioner was required to contest those penalties explicitly at the cdp hearing and present evidence concerning his liability for them our review of the record estab- lishes that petitioner did not clearly do the former and definitely did not do the latter indeed the only argument that he clearly advanced at the appeals_office or in this court was his supposed entitlement to a face-to-face hearing because petitioner did not properly raise his underlying tax_liability at the cdp hearing or in his petition we may not consider it we will accordingly review so2’s determination for abuse_of_discretion only c analysis in deciding whether a settlement officer abused his discretion in sustaining an nftl we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed col- lection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 assuming arguendo that we may properly consider the verification requirement our review of the administrative record establishes that so2 properly verified that the irs fulfilled all legal and regulatory requirements for assessment notification and collection of the underlying liabilities see dinino v commissioner tcmemo_2009_284 citing rule b for the proposition that the court is required to consider the verification requirement under sec_6330 only if the taxpayer has adequately raised the issue in his petition see also triola v commissioner tcmemo_2014_166 at additionally we conclude that so2 appropriately balanced the need for efficient collection with petitioner’s interests petitioner failed to propose any collection alternative or present the necessary documents to be eligible for one we have repeatedly held that a settlement officer does not abuse his discretion when he declines to consider a collection alternative under these circumstances see 138_tc_228 124_tc_69 123_tc_1 aff’d 412_f3d_819 7th cir petitioner’s sole contention is that so2 abused his discretion in not pro- viding him a face-to-face hearing the regulations provide that a cdp hearing may but is not required to consist of a face-to-face meeting sec_301 d q a-d6 proced admin regs we have repeatedly held that a face- to-face cdp hearing is not required 115_tc_329 williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 the denial of a face-to-face hearing does not constitute an abuse_of_discretion where as here a taxpayer fails to present relevant evidence and refuses to provide requested financial information toth v commissioner tcmemo_2010_227 zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir if a face-to-face meeting is not held a hearing conducted by telephone correspondence or review of documents will suffice see sec_301_6330-1 q a-d6 proced admin regs petitioner was repeatedly advised that he had to provide relevant docu- mentation form 433-a and completed tax returns for and in order to be eligible for a face-to-face hearing he repeatedly refused to submit these docu- ments so2 would not have abused his discretion by denying him a face-to-face hearing outright nonetheless so2 offered petitioner a face-to-face hearing at the date and time already scheduled for the telephone hearing and petitioner declined that offer finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
